Citation Nr: 1453740	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in May 2012 and was remanded for further development.  Unfortunately, as will be discussed below, this case requires additional remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss and tinnitus.  As discussed in the previous May 2012 remand, the claims file includes the report from a VA examination on January 17, 2007, which reflected the Veteran had normal hearing for VA purposes in both ears.  However, the claims file also includes a conflicting audio progress note from approximately two weeks earlier, on January 5, 2007, which indicated the Veteran had severe hearing loss in both ears.  

The Board finds several discrepancies regarding this January 2007 audio progress note.  First, the note indicated the Veteran was already service connected for hearing loss and tinnitus and was seeking increased ratings, in contradiction to the facts of the Veteran's appeal.  Second, the severe bilateral hearing loss reflected in this audio progress note is not again reflected in prior audiometric testing, additional testing conducted that same month, or in any subsequent testing, including the testing conducted at the June 2012 VA examination.  Finally, this January 2007 audio progress is also noted included in the Veteran's VA treatment records submitted through CAPRI in the Virtual VA system.  Therefore, the Board is unclear whether this January 2007 audio progress note is an authentic and genuine medical treatment record relating to the Veteran's hearing acuity.  

Because the January 2007 audio progress note in question would provide evidence in support of the Veteran's claim, the Board finds additional remand is required to clarify whether this record is in fact authentic and genuine.  

Additionally, the Board finds an addendum VA examination is required to clarify the factual basis of the Veteran's appeal.  The June 2012 VA examiner opined he was unable to provide a nexus opinion without resort to speculation.  However, the report from examination suggests the examiner was unclear of the Veteran's dates of service.  Specifically, the examiner expressed doubt as to whether the April 1979 hearing test reflecting normal hearing was conducted near the Veteran's separation from active service.  Accordingly, remand is required to provide the examiner with accurate dates of the Veteran's period of active service, and again ask him to provide a nexus opinion based on the factual basis provided. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to secure all the Veteran's medical treatment records and determine whether the audio progress note dated January 5, 2007 is an authentic and genuine medical treatment record relating to the Veteran's hearing acuity.  All efforts to determine the authenticity of this record should be fully documented for the claims file, including the AOJ's determination of authenticity.

2.  Then return the Veteran's claim file to the June 2012 VA examiner, if available, or a similarly qualified medical professional for a medical opinion responding to the question presented below.  If the examiner deems necessary, a new audiological examination may be obtained.  The examiner should be provided with the Veteran's claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  

The examiner should be informed that the Veteran's period of active service was from June 1974 to June 1976.  Accordingly, consistent with the factual and medical history, including the April 1979 hearing test conducted in conjunction with reserve service nearly three years after the Veteran's separation from active duty service, and the January 5, 2007, medical treatment note (if determined to be from the Veteran), the examiner should provide an answer to the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current hearing loss and tinnitus began during, or were otherwise caused by, his active duty service?

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  However, in making this determination, the examiner should note that additional service treatment records, including a separation examination from active duty service, are not available.

A fully explained rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 
  
3.  After completion of the above, the AOJ shall then take any additional development it deems proper regarding the issues on appeal.  Following any required development, the AOJ should readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



